DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 4-18 are pending (claim set as filed on 04/15/2022).
Applicant’s election without traverse of Group I, method claims, in the reply filed on 08/11/2020 is acknowledged. Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product invention, there being no allowable generic or linking claim. 
	Therefore, method claims 1, 4-7, and 14-18 are presented for examination.

Priority
	This application is a 371 of PCT/JP2017/019279 filed on 05/23/2017 which has a foreign priority to JP 2016-103108 filed on 05/24/2016.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 2006/0014207 A1) in view of Hirao (US 2013/0230873 A1). 
Yamamoto’s general disclosure relates to a method for efficiently separating and assaying a lipid contained in a specific fraction by means of a simple operation employing a small amount of a sample; and to a reagent employed for the method (see abstract & ¶ [0001]).
Yamamoto teaches “The present invention provides a method for assaying a target lipid contained in a specific lipoprotein; and a reagent employed for the method. Examples of the specific lipoprotein include HDL, LDL, IDL, VLDL, chylomicron, and a decomposition product thereof. Examples of the target lipid include cholesterol, triglyceride, and phospholipid. Therefore, specific examples of the target lipid to be assayed include cholesterol in HDL, cholesterol in LDL, cholesterol in VLDL, cholesterol in IDL, cholesterol in chylomicron, cholesterol in a decomposition product thereof, triglyceride in HDL, triglyceride in LDL, triglyceride in VLDL, triglyceride in IDL, triglyceride in chylomicron, triglyceride in a decomposition product thereof ... Most of these target lipids are highly related to arteriosclerotic diseases, and thus separation and assay of the lipids are highly needed” (see ¶ [0002], [0032], [0035]). Yamamoto discloses a “product obtained through decomposition of a lipoprotein; i.e., a remnant, is occasionally considered a type of lipoprotein” (see ¶ [0002]). Yamamoto teaches the sample to be employed include serum and plasma being particularly preferred (see ¶ [0034]).
Regarding claims 1 and 14’s limitations (1) pertaining to the enzyme, Yamamoto discloses “the esterase employed in the target lipid assay reagent, which is employed for assaying a lipid constituting a lipoprotein, may be any esterase so as long as it is an esterase which acts on cleaving an ester linkage, and examples thereof include cholesterol esterase” (see ¶ [0036]-[0038], [0042]).
Regarding claims 4-6 and 15-17 pertaining to the surfactants, Yamamoto teaches examples of the polyoxyalkylene derivative include polyoxyalkylene polycyclic phenyl ether (see ¶ [0022]-[0024], [0029], [0040]). Yamamoto teaches the polyoxyethylene group is preferred and examples include polyoxyalkylene distyrenated phenyl ether (see ¶ [0029]-[0030]). Yamamoto teaches “When the target lipid is cholesterol, the polycyclic polyoxyalkylene derivative to be employed is preferably a nonionic surfactant which acts on a specific lipoprotein and has an HLB of 12 to 18, and further contains two or more aryl groups (exclusive of a surfactant having an HLB of 13 to 15)” (see ¶ [0025]-[0028], [0035]). A useful surfactant can be efficiently selected from among various surfactants, and, by use of the thus-selected surfactant, a target lipid contained in a specific fraction can be efficiently quantified by means of a simple operation (see ¶ [0013]).
Regarding claims 7 and 18, Yamamoto teaches the steps of reacting with an enzyme for assay wherein the assay reagent contains an enzyme that acts to release the target lipid from a lipoprotein, and example thereof includes cholesterol esterase (see ¶ [0033], [0036]-[0037]). Yamamoto discloses that it is known in the art to employ a cholesterol oxidase and cholesterol esterase in combination with a surfactant (see ¶ [0005], [0042]). Yamamoto teaches detection method which may be employed include an absorbance analysis employing peroxidase or diaphorase in combination with a chromogen; a method in which a coenzyme or hydrogen peroxide is directly detected (see ¶ [0041]). 
However, Yamamoto does not specifically teach: “a cholesterol esterase having a molecular weight of more than 50 kDa” (claims 1 and 14’s limitation (1)).
Hirao’s general disclosure relates to a method for quantifying cholesterol in remnant-like lipoprotein (see abstract & ¶ [0001]). Hirao discloses “enzymatically measuring cholesterol in a sample containing various kinds of lipoproteins that, in cases where the test sample is treated with a cholesterol esterase having a molecular weight of more than 40 kDa” (see ¶ [0011]-[0019]). Hirao discloses “Although not bound by a theory, it is thought that a triglyceride exists abundantly with an ester type cholesterol in the inside of RLP, and since the triglyceride provides steric hindrance, the high-molecular-weight cholesterol esterase of large size cannot access to and react with the ester type cholesterol in the inside of particles” (see Hirao at ¶ [0050] and compare this with the instant pre-grant specification at ¶ [0028]). Hirao teaches “Commercially available examples of the high-molecular-weight cholesterol esterase include cholesterol esterase (CEBP-M produced by ASAHI KASEI PHARMA, molecular weight: 62 kDa), cholesterol esterase (CHE-XE produced by KIKKOMAN, molecular weight: 54 kDa) and the like” (see Hirao at ¶ [0053] and compare this with the instant pre-grant specification at ¶ [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select or substitute the high-molecular weight cholesterol esterase such as taught by Hirao in the method of Yamamoto. The ordinary artisan would have been motivated to do so is because Yamamoto first suggests “the esterase employed in the target lipid assay reagent, which is employed for assaying a lipid constituting a lipoprotein, may be any esterase so as long as it is an esterase which acts on cleaving an ester linkage, and examples thereof include cholesterol esterase” (see Yamamoto at ¶ [0036]). Hence, the selection or substitution of Hirao’s cholesterol esterase is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation of success as both references are in the same field of endeavor directed to cholesterol testing analysis and surfactants.


Examiner’s Response to Arguments
Applicant’s arguments filed on 04/15/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument (addressing page 6 of the remarks) that “Yamamoto is totally silent about the use of polyoxyethylene polycyclic phenyl ethers for the measurement of cholesterol TRL-C”, this argument is not persuasive because Yamamoto does teach the claimed surfactant. In particular, Yamamoto teaches the polyoxyethylene group is preferred and examples include polyoxyalkylene distyrenated phenyl ether (see ¶ [0029]-[0030]). Yamamoto teaches “When the target lipid is cholesterol, the polycyclic polyoxyalkylene derivative to be employed is preferably a nonionic surfactant which acts on a specific lipoprotein and has an HLB of 12 to 18, and further contains two or more aryl groups (exclusive of a surfactant having an HLB of 13 to 15)” (see ¶ [0025]-[0028], [0035]). A useful surfactant can be efficiently selected from among various surfactants, and, by use of the thus-selected surfactant, a target lipid contained in a specific fraction can be efficiently quantified by means of a simple operation (see ¶ [0013]).
In response to Applicant’s argument (addressing page 6 of the remarks) that “On the other hand, Hirao is directed to the measurement of cholesterol in remnant-like lipoprotein, and is not related to the measurement of TRL-C. Applicant submits, therefore, that a POSITA would not be motivated to combine the teachings of Hirao with those of Yamamoto to produce a method specifically for TRL-C”, this argument is not persuasive because the secondary reference of Hirao was primarily relied upon to address the limitation pertaining to the claimed cholesterol esterase. The MPEP at 2145 (IV) states “one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references”. In other words, the primary reference of Yamamoto already addressed the TRL-C limitation because Yamamoto is directed to a method for assaying a target lipid contained in a specific lipoprotein wherein “the specific examples of the target lipid to be assayed include cholesterol in HDL, cholesterol in LDL, cholesterol in VLDL, cholesterol in IDL, cholesterol in chylomicron, cholesterol in a decomposition product thereof, triglyceride in HDL, triglyceride in LDL, triglyceride in VLDL, triglyceride in IDL, triglyceride in chylomicron, triglyceride in a decomposition product thereof ... Most of these target lipids are highly related to arteriosclerotic diseases, and thus separation and assay of the lipids are highly needed” (see ¶ [0002], [0032], [0035]). Yamamoto discloses a “product obtained through decomposition of a lipoprotein; i.e., a remnant, is occasionally considered a type of lipoprotein” (see ¶ [0002]). The MPEP at 2123 (I) states that “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”. In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Accordingly, both the claimed invention and prior arts are directed to assaying and quantifying specific or targeted lipid cholesterols employing surfactants and cholesterol esterase.
	In response to Applicant’s argument (addressing pages 7-8 of the remarks) that “both the preamble and the body of the independent claims limit the claimed method to quantifying TRL-C”, this argument is not persuasive for the reasons stated above with regards to the primary reference of Yamamoto already addressing the claimed limitation of cholesterol in TRL-C. As a whole, both the claimed invention and cited prior art are directed to quantifying specific lipoproteins or cholesterol involved in arteriosclerotic disease (see ¶ [0004] of the pre-grant specification and ¶ [0002] of Yamamoto). As discussed above, Yamamoto is drawn to targeted or specific lipoprotein with specific surfactant. 
In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper (see MPEP 2145 (X)(A)). 

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653